DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Manica (U.S. 5679245) teaches a user interface to select profile, therapy and profile set. 
Stewart (U.S. 9690909) teaches a user interface for storing a plurality of profiles. 
Moubayed et al. (U.S. 2008/0071210) teaches the prevention of saving/storing parameters.
Setzer et al. (U.S. 2008/0072896) teaches the modification of profile identifier in ¶0089, fig. 17.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143